          Case 1:20-cv-01006-RP Document 56 Filed 10/09/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


 TEXAS LEAGUE OF UNITED LATIN
 AMERICAN CITIZENS, et al.,

                Plaintiffs,

 v.                                                  Civil Action No. 1:20-cv-1006-RP

 GREG ABBOTT, in his official capacity as
 Governor of Texas, et al.,

                Defendants.


                         PLAINTIFFS’ ADVISORY TO THE COURT

TO THE HONORABLE JUDGE PITMAN:

       COME NOW Plaintiffs TEXAS LULAC, et al and file this Plaintiffs’ Advisory to the

Court and respectfully show the following:

       The Court should be aware of the attached decision issued yesterday by the United States

District Court of Northern District of Ohio, Eastern Division in the matter of A. Phillip Randolph

Institute of Ohio, et al. v. Larose, Case No. 1:20-CV-01908 which is now on appeal. The District

Court opinion address similar issues before this Court.

Dated: October 9, 2020                          Respectfully submitted,

                                                    /s Chad Dunn                        .

Danielle Lang                                   Chad W. Dunn (Tex. Bar No. 24036507)
Mark P. Gaber                                   Brazil & Dunn
Ravi Doshi                                      4407 Bee Caves Road
Molly Danahy                                    Building 1, Suite 111
Caleb Jackson                                   Austin, TX 78746
Campaign Legal Center Action                    (512) 717-9822
1101 14th Street NW, Suite 400                  chad@brazilanddunn.com
Washington, DC 20005                            K. Scott Brazil (Tex. Bar No. 02934050)

                                               11
          Case 1:20-cv-01006-RP Document 56 Filed 10/09/20 Page 2 of 2




Tel.: (202) 736-2200                          13231 Champion Forest Drive, Suite 406
dlang@campaignlegalcenter.org                 Houston, TX 77069
mgaber@campaignlegalcenter.org                (281) 580-6310
cjackson@campaignlegalcenter.org              scott@brazilanddunn.com
rdoshi@campaignlegalcenter.org
mdanahy@campaignlegalcenter.org
Luis Roberto Vera, Jr.
LULAC National General Counsel
The Law Offices of Luis Vera Jr., and Associates
1325 Riverview Towers, 111 Soledad
San Antonio, Texas 78205-2260
(210) 225-3300 (office)
(210) 225-2060 (fax)
lrvlaw@sbcglobal.net


                                CERTIFICATE OF SERVICE

       I certify that on October 9, 2020, the foregoing was served on all counsel of record via the

Court’s CM/ECF system.

                                                            /s/ Chad W. Dunn
                                                            Chad W. Dunn




                                               11
